Citation Nr: 1111351	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-28 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for defective vision, right eye, secondary to service-connected left eye disability.

2.  Entitlement to an increased evaluation for residuals left eye trauma with no light perception, retained foreign body, retinal scarring, and atrophy, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976, and from September 1976 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) from August 2008 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied increased evaluation claims for the Veteran's service-connected left eye and headache disabilities, and reopened the claim for secondary service connection for defective vision, right eye, but denied the claim on the merits.

The issue of whether new and material evidence has been submitted to reopen a claim for secondary service connection for defective vision, right eye, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not cooperate with the administration of VA eye examinations in June 2008 and May 2009, in connection with his claim for increased evaluation.  

2.  The medical evidence demonstrates that the Veteran's headaches do not result in incapacitating or prostrating attacks.




CONCLUSIONS OF LAW

1.  Entitlement to an increased evaluation for residuals left eye trauma with no light perception, retained foreign body, retinal scarring, and atrophy is denied as a matter of law.  38 C.F.R. § 3.655 (2010).

2.  The criteria for an increased evaluation for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, VCAA notice is not required with respect to the left eye claim because the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

With respect to the headaches claim, VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).  April 2008 and November 2008 letters satisfied the duty to notify provisions, to include notifying the Veteran of the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's VA medical treatment records have been obtained; the Veteran has not identified any private treatment records pertinent to his appeal.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); therefore, the RO's failure to request and obtain any relevant SSA records was not in error. 38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in June 2008 and May 2009.  The examiners questioned the Veteran as to his symptomatology and attempted to provide a comprehensive examination. However, the Veteran refused to answer the questions asked by the examiner and refused to cooperate in the testing required for a full examination.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Analysis

Left Eye

The Veteran seeks an increased evaluation for his left eye disability, which is currently evaluated as 40 percent disabling under DCs 6011-6066 (impairment of central visual acuity).  See 38 C.F.R. § 4.27 (2008).  He also is in receipt of special monthly compensation for anatomical loss of one eye under 38 U.S.C.A. § 1114(k).  

Regulations provide that in connection with a claim for increased evaluation, when entitlement to the benefit sought cannot be determined without a VA examination and a claimant fails to report for such examination without a showing of good cause, "the claim shall be denied."  38 C.F.R. § 3.655(b). 

The RO scheduled an eye examination at the VA medical center (VAMC) in Waco, Texas, in June 2008.  While the Veteran appeared for the examination at the appointed time and place, the examiner was unable to actually perform a complete examination due to the Veteran's failure to cooperate with the testing.  The examiner noted the Veteran's complaint of having "virtually no vision" in his right eye.  Best corrected visual acuity was 20/400 in the right eye and no light perception in the left eye.  The examiner stated that "numerous attempts were made to obtain a visual acuity with a refraction on this patient but he simply failed to respond to any questions."  The examiner noted that the right pupil responded to light.  He further stated that the Veteran "simply stated that he could not see any of the targets and did not cooperate in any way to do the visual field testing.  The diagnoses included nonorganic loss of vision in the right eye.  The examiner stated:

In the right eye I can find no reason for his stated extremely poor vision.  I suspect that the decreased vision is on a nonorganic basis.  Multiple attempts were made to get the patient to verbalize what he could see or not see and he simply sat behind the phoropter and refused to say anything. 

This is not the only time that the Veteran's cooperation during examinations has been questioned.  The Veteran submitted to another VA eye examination in May 2009 by the same examiner.  This time he reportedly had no vision in his right eye.  The examiner noted that "numerous attempts were made to obtain accurate visual acuity" but that the Veteran was "totally uncooperative and refused to respond to questioning."  The pupil in the right eye responded to light.  An attempt was made to do a visual field examination, but the Veteran "simply refused to cooperate and stated that he just could not do a visual field."  The diagnoses included right eye loss of vision, etiology undetermined.  The examiner explained that "vision loss in the right eye may be on a nonorganic basis" and noted that "[m]ultiple attempts were made to get the patient to cooperate and to discuss his findings but to no avail."

The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1989).  The Veteran's active and faithful participation in the examination process is necessary in order to obtain an accurate and correct picture of his disability.  Specifically, visual acuity of the Veteran's nonservice-connected eye is required in order to evaluate his service-connected eye because this claim was filed prior to December 10, 2008 (the date the criteria for the evaluation of eye disabilities were amended).  The evidence of record strongly supports the conclusion that the Veteran has made a habit of taking steps to frustrate the purposes of VA examinations and to present a distorted disability picture.  

The Board finds that the Veteran's failure to cooperate on the required June 2008 and May 2009 VA examinations is the equivalent of a failure to report for examination.  Accordingly, an increased disability evaluation must be denied as a matter of law.  

Headaches

Service connection for headaches was granted by a November 1992 rating decision, and an initial noncompensable rating assigned under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A July 1993 rating decision increased the assigned disability evaluation to 10 percent, effective April 1993.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

When a disability is encountered that is not listed in the rating schedule it is permissible to rate under a closely related disease or injury in which the functions affected, the anatomical location and the symptomatology are closely analogous to the condition actually suffered from.  38 C.F.R. § 4.20.  All headache disabilities are rated by analogy under Diagnostic Code 8100 for migraine headaches.

A 50 percent disability rating contemplates migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating contemplates headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent disability rating is assignable for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.

The rating criteria do not define "prostrating."  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness."

A June 2008 VA examination report shows that the Veteran complained of a left-sided headache that occurred at least once a day and lasted for about two hours.  He took Etodolac every hour whenever he had a headache.  He also was prescribed Verapamil for his headaches.  The Veteran reported sensitivity to light and sound, but denied any aura, nausea or vomiting.  He described the headaches as throbbing in nature.  He denied any dizziness, loss of consciousness, or history of stroke.  The examiner diagnosed migraine headaches, which he determined were not due to the Veteran's service-connected left eye disability.

An April 2008 VA treatment record establishes that the Veteran was treated for a headache.  The clinician diagnosed migraine headache and prescribed Lodine.

A May 2009 VA neurological examination report shows that the Veteran complained of generalized headaches, but was "quite vague" about them.  He described them as moderate to severe and stated that they occurred all the time, never went away, and did not change.  He took Etodolac from time to time, but this did not help.  The Veteran denied light sensitivity, motion sensitivity, or nausea.  The diagnosis was chronic headaches, as likely as not related to the service-connected left eye disability.  The examiner specifically noted that the Veteran did not have migraine headaches because his headaches "do not have those characteristics."  The examiner determined that the chronic headaches do not cause prostration or associated symptoms.  

While the Veteran's headaches are frequent, the medical evidence of record specifically indicates that the headaches are not prostrating or incapacitating.  Accordingly, the preponderance of the evidence is against the claim for a rating for headaches in excess of 10 percent; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to his service-connected disability, and marked interference of employment has not been shown.  He is retired, and there is no evidence that he is unemployed due to his headaches.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.
 

ORDER

An increased disability evaluation for residuals left eye trauma with no light perception, retained foreign body, retinal scarring, and atrophy is denied.

An increased disability evaluation for headaches is denied.


REMAND

In an April 2009 rating decision, the RO reopened and denied the Veteran's claim for service connection for defective vision, right eye, secondary to his service-connected left eye disability.  An August 2009 Form 9, filed subsequent to the July 2009 Statement of the Case in connection with the increased evaluation claims for the left eye and headaches, contains the Veteran's comment that "the vision has worsened in my right eye because of it being overworked" [to compensate for the lack of vision in the service-connected left eye].  This is construed as a notice of disagreement (NOD) with the April 2009 rating decision that reopened and denied service connection for the right eye secondary to the service-connected left eye.  For this reason a remand is necessary for issuance of a statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of the claim for service connection for defective vision, right eye.  The statement of the case should include all relevant law and regulations pertaining to the claim.  If, and only if, the claim is denied, and an appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


